Citation Nr: 9928663	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  95-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for residuals of a sacral 
fracture, with arthritis of the lumbosacral spine, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from July 1970 to 
July 1974, in the United States Coast Guard.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1994 rating decision, in 
which the RO denied the veteran a compensable rating for his 
service-connected sacral fracture residuals, which had been 
evaluated as zero percent disabling since his original claim 
in 1982.  The veteran filed an NOD in February 1995, and an 
SOC was issued by the RO in March 1995.  The veteran also 
filed a substantive appeal in March 1995.  In April 1995, he 
testified before a hearing officer at the VARO in 
Philadelphia.  A Hearing Officer's Decision was issued in 
October 1995.  By rating decision of March 1999, in pertinent 
part, the veteran was service connected for arthritis of the 
lumbosacral spine; this disability was combined with the 
service-connected residuals of sacral fracture, and assigned 
a 10 percent rating.  The effective date of the award was 
July 1993.  Supplemental statements of the case were also 
issued in March 1999.  

The Board notes that the veteran's service representative, in 
his July 1999 Informal Hearing Presentation, asserted an 
additional issue on appeal as being entitlement to service 
connection for a thoracic spine disorder.  We note that, 
under 38 C.F.R. § 20.200, "An appeal consists of a timely 
filed Notice of Disagreement in writing and after a Statement 
of the Case has been furnished, a timely filed Substantive 
Appeal."  Under 38 C.F.R. § 20.201, an NOD is, "[a] written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result . . . ."  In 
reviewing the record, we note that the veteran was denied 
service connection for recurrent pain in his thoracic, 
cervical, and lumbar spine, in a February 1997 rating 
decision.  An NOD was not filed with respect to that 
decision.  In March 1999, disorders of the thoracic, 
cervical, and lumbar spine were all considered as separate 
disabilities, with service connection for a thoracic spine 
disorder denied.  No NOD was filed by the veteran with 
respect to that decision.  Thus, we find that the veteran's 
claim, as to a thoracic spine disorder, is not currently in 
appellate status and not before us at this time.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. An MRI (magnetic resonance imaging) scan, dated in 
September 1996, noted findings of disc herniations at C5-6 
and C6-7, as well as disc abnormalities from L-3 to S-1.  

3. A nerve conduction study, dated in September 1996, 
revealed nerve root compression at C-7 and L-5 
bilaterally.  

4. A nerve conduction study, dated in October 1997, revealed 
nerve root compression at S-1, and normal conductions 
through the sensory motor pathways in the upper and lower 
extremities.  

5. Upon VA examination in January 1999, the veteran 
complained of intermittent low back pain and stiffness 
with no radiation of pain outside the lumbar area; the 
examiner's diagnosis included degenerative disc disease of 
the lumbosacral spine.  

6. The veteran's sacral fracture, with arthritis of the 
lumbosacral spine, is not productive of moderate 
impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a sacral fracture, with arthritis of the 
lumbosacral spine, are not met.  38 U.S.C.A. § § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5285, 
5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

In reviewing the evidence of record, we note that the veteran 
was service connected for a fracture of the sacrum in a May 
1983 rating decision.  The disability was determined to be 
noncompensable, with an effective date from October 1982.  
That percentage rating was upheld by the Board in a decision 
issued in March 1987.

Thereafter, in July 1993, the veteran submitted a VA Form 21-
4138 (Statement in Support of Claim) to the RO, in which he 
requested a compensable increase in his disability rating.  
He also noted that his back pain had become chronic, and 
required constant treatment.  Along with this statement, the 
veteran submitted medical evidence to support his claim.  
This consisted of treatment records, dated from June 1990 to 
June 1993, from the VA Medical Center (VAMC) in Philadelphia, 
which noted the veteran's complaints of cervical, thoracic, 
and lumbar spine pain.  A July 1992 VA radiographic study of 
the lumbar spine and sacrum revealed mild bilateral 
sacroiliitis, and a normal lumbosacral spine.

In addition, the veteran also submitted evidence of 
chiropractic treatment.  A statement from Richard Story, 
D.C., of Story Family Chiropractic Center, dated in July 
1993, noted that the veteran had been under his care for 
treatment of a sacral injury since 1972.  He indicated that 
the veteran's sacral injury had become chronic in nature and 
that he had reached maximum medical improvement.  Dr. Story 
also noted that the veteran's care was termed palliative, and 
the effects of the injury were permanent.  In addition, a 
statement from Debora Cantel, D.C., of Tri-County Family 
Chiropractic, dated in July 1993, noted a diagnosis of 
encephalalgia, and thoracic sprain/strain.  

In August 1993, the veteran was medically examined for VA 
purposes.  He complained of pain in his lumbar spine and both 
shoulders, as well as headaches.  The veteran reported the 
pain to be intermittent, and its severity based upon his 
activity level.  On clinical evaluation, flexion of the 
lumbar spine was to 95 degrees, backward extension to 35 
degrees, left and lateral flexion to 40 degrees, and left and 
lateral rotation to 35 degrees.  There were no neurological 
deficits or muscle spasm.  The examiner's diagnosis was old 
fracture of the sacrum, as well as back and shoulder pains, 
etiology undetermined.  

In April 1995, the veteran was again medically examined for 
VA purposes.  He complained of pain at the base of his neck 
near the upper dorsal spine.  Palpation of the sacral and 
coccygeal areas produced no symptoms or complaints.  From the 
standing position, the veteran was noted to bend forward to 
60 degrees, backwards to 20 degrees, and to each side to 30 
degrees, although it was not apparent from the examination 
report whether these findings were for the lumbosacral spine.  
He also had reduced range of motion in the cervical spine.  
The examiner noted that the veteran had no residuals of the 
fractured sacrum, and that his present symptoms appeared to 
be due to some degenerative changes in the cervical and upper 
dorsal spine, an aging condition that was not present while 
he was in service.  

That same month, in April 1995, the veteran testified before 
a hearing officer at the VARO in Philadelphia.  Under 
questioning, the veteran reported that he suffered from low 
back pain and discomfort, with occasional sharp pain in his 
tailbone area.  He noted that he treated the pain with rest, 
heat therapy, and Motrin.  In addition, the veteran reported 
that daily activities such as washing dishes, shaving, or 
driving an automobile caused his low back to tighten up and 
become painful.  


In July 1995, the RO received an additional statement from 
Dr. Cantel of Tri-County Family Chiropractic.  Dr. Cantel 
noted that the veteran had complained of intermittent low 
back pain since the onset of treatment at her office.  In 
addition, she reported that while a sacral fracture was no 
longer apparent from the X-rays, there was osteophytic 
spurring to the posterior of L5-S1, and this may have 
resulted from the veteran's accident in 1973.  

In July 1996, the veteran was medically examined for VA 
purposes.  He reported that, about a year after getting out 
of service, he had begun to see a chiropractor for back pain, 
which was primarily in the upper back behind his shoulders 
with some soreness in the low back.  The veteran noted that 
he was still receiving chiropractic treatment about two to 
three times a month.  He also noted that his current 
employment as a supervisor in a desk-type job.  On clinical 
evaluation, there were no complaints by the veteran of pain 
in his arms or legs, or evidence of motor or sensory losses.  
Range of motion of the lumbosacral spine was forward flexion 
to 40 degrees, extension to 15 degrees, with right and left 
rotation to 10 degrees.  There was no muscle spasm present in 
the muscles of the neck, upper back, or low back, and no 
deformities were noted.  The examiner's summary noted mild 
changes at C4-5 and C5-6 that probably represented some mild 
disk degenerative changes with associated minimal spurring.  
It was also stated that the changes in the veteran's spine 
did not relate to the single sacrum injury in service, but 
represented some mild muscular problems that had no relation 
to the fractured sacrum.  

In November 1996, the RO received a statement from Leroy 
Pelicci, M.D., dated in September 1996.  Dr. Pelicci noted 
that an MRI (magnetic resonance imaging) scan and 
neurophysiological study, conducted that month, revealed that 
the veteran had two disc herniations in the cervical area at 
C5-6 and at C6-7, as well as three disc abnormalities at the 
L3-4, L4-5, and L5-S1 levels.  The veteran's lumbar disc 
abnormalities were noted to be causing nerve damage and 
muscle deterioration in the his legs.  Dr. Pelicci also noted 
that, based upon the veteran's history, it appeared the 
veteran's in-service injury, in which he fell down some 
steps, striking his neck and back and injuring his sacrum, 
was the precipitating event for these back problems.  

In May 1997, the RO received an additional statement from Dr. 
Pelicci, dated in April 1997.  Dr. Pelicci noted that it was 
his opinion, with a reasonable degree of medical certainty, 
that, in the absence of any other traumatic injuries, the 
disc herniations and abnormalities of the cervical and lumbar 
spine were related to the same fall that fractured the 
veteran's sacrum in service.  Dr. Pelicci also noted that a 
recent nerve conduction study, in April 1997, revealed a 
further increase in the amount of nerve damage occurring both 
in the cervical and lumbar area.  He stated that the veteran 
would require ongoing medical care and possible surgery in 
the future if the situation continued to grow worse.  

In November 1997, the RO received a treatment record from Dr. 
Pelicci, dated in October 1997.  Dr. Pelicci noted that the 
veteran continued to have neck and back complaints, and that 
he experienced spasms in the cervical and lumbar spine area.  
Clinical evaluation revealed diminished reflex tone 
bilaterally, with diminished Achilles reflex tone in the 
lower extremities.  Furthermore, the veteran was noted to 
have some decreased sensation appreciated in the left upper 
extremity, C-6 and C-7, as well as the left lower extremity, 
L-5.  An associated nerve conduction study revealed nerve 
root compression at S-1, and normal conductions through the 
sensory motor pathways in the upper and lower extremities.  

In November 1998, the RO received a statement from Dr. Cantel 
of Tri-County Family Chiropractic.  She noted that the 
veteran's back condition had not changed since his last 
examination.  

That same month, November 1998, the RO received additional 
treatment records from Dr. Pelicci, dated in October 1997 and 
April 1998.  In particular, the April 1998 record noted the 
veteran's complaints of an increase in pain in both the 
cervical and lumbosacral area with radicular symptoms into 
his legs, right more so than left.  Upon clinical evaluation, 
there was some decrease in sensation in both upper and lower 
extremities, distally.  That decrease was noted as possibly 
due to the veteran's spinal herniations and abnormalities.  

In January 1999, the veteran again underwent VA medical 
examination.  He complained of stiffness and pain in his neck 
and back, which he reported had grown worse.  He also noted 
that his pain was intermittent, and affected him about three 
times a week.  He reportedly treated his symptoms with Motrin 
and Naproxen, and received chiropractic manipulation.  The 
examiner noted the veteran's lack of complaints with respect 
to his lumbosacral spine as to any swelling, heat, redness, 
bladder or bowel involvement, motor incoordination, easy 
fatigability, or loss of endurance.  It was also noted that 
the veteran appeared to be bothered more by neck pain than 
low back pain.  In addition, the veteran reported that his 
back pain did not radiate beyond the lumbar area.  

On clinical evaluation of the lumbar spine, there was no 
paraspinal muscle spasm, but there was diffuse lumbar 
tenderness from L2 to S1.  Range of motion included active 
flexion to 90 degrees and extension to 30 degrees, with any 
extension beyond 30 degrees causing sharp pain.  Lateral 
flexion bilaterally was to 30 degrees, and lateral rotation 
bilaterally was to 45 degrees.  Evaluation of both lower 
extremities revealed normal muscle bulk with grade-five 
power, as well as intact deep tendon reflexes, no sensory 
disturbances, and no bladder or bowel involvement.  The 
examiner, in addition, noted Dr. Pelicci's findings and test 
results, including the MRI report and nerve conduction 
studies.  The examiner's diagnosis was fractured sacrum in 
service with minimal residual dysfunction, degenerative disc 
disease of the lumbosacral spine as well as of C5-6 and C6-7, 
and that it was as least as likely as not that the physical 
activities and the residuals of the incident in active 
service caused exacerbation of the current neck and back 
disorders.  

In February 1999, the RO received treatment records from the 
Tobyhanna Army Depot, where the veteran had been employed 
following service.  These records noted treatment for muscle 
strains of the shoulder and neck, but did not reflect 
specific findings as to the lumbosacral area.  


In a March 1999 rating decision, the RO service connected the 
veteran for arthritis of the lumbosacral spine, combining 
this rating with his noncompensable rating for residuals of a 
fracture of the sacrum.  It also service connected the 
veteran for arthritis of the cervical spine, and denied 
service connection for a thoracic spine disorder, as not 
shown to be present at this time.  

Thereafter, the Board received a statement from the veteran, 
dated in August 1999, in which he questioned why his disc 
herniations and protrusions, as well as the neurologic 
involvement and spasm, that were documented in his medical 
records, had not been discussed in any rating decision.  In 
addition, he submitted copies of billing receipts for his 
chiropractic treatment.  


II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected sacral 
fracture with arthritis of the lumbosacral spine is more 
severe then previously evaluated.  See Jackson v. West, 12 
Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 10 percent evaluation for the veteran's 
service-connected sacral fracture with arthritis of the 
lumbosacral spine, in accordance with the criteria set forth 
in the rating schedule.  We note that traumatic arthritis (DC 
5010) is rated as degenerative arthritis (DC 5003), on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved when there are X-
ray findings as to the presence of the disease, with a 10 
percent evaluation assigned for the disease when the 
limitation of motion of the specific joint is noncompensable.  
The Board also notes that pain is specifically contemplated 
in the assigned rating under DC 5003.  See 38 C.F.R. § 4.71a; 
DeLuca v. Brown, 8 Vet.App. 202, 204-06 (1997).  

In this particular case, specific consideration was given to 
38 C.F.R. § 4.71a, DC's 5285 and 5292.  Under DC 5285, 
"Vertebra, fracture of, residuals," a 100 percent 
evaluation is warranted if the veteran is bedridden or must 
use long leg braces due to spinal cord involvement; and a 60 
percent evaluation is warranted when there is no spinal cord 
involvement but mobility is abnormal and a neck brace is 
required.  All other cases are to be rated based on definite 
limitation of motion or muscle spasm, with an additional 10 
percent for demonstrable deformity of a vertebral body.  
Under DC 5292, "Spine, limitation of motion of, lumbar," a 
10 percent evaluation is warranted for slight limitation of 
motion, a 20 percent evaluation for moderate limitation of 
motion, and 40 percent evaluation is warranted for severe 
limitation of motion.  That is the highest rating under this 
code.  


Several alternative codes are also available for assessing 
lumbar spine disabilities.  Under the provisions of DC's 5286 
and 5289, compensation is warranted when the lumbar spine is 
in ankylosis.  However, in this instance, the medical 
evidence does not reflect ankylosis of the lumbar spine, and 
these codes are therefore not applicable to the veteran's 
claim.  

Under DC 5293, "Intervertebral disc syndrome," a 10 percent 
evaluation is warranted for mild symptoms, and a 20 percent 
evaluation is warranted for moderate symptoms with recurring 
attacks.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  That is the 
highest rating under this diagnostic code.  See 38 C.F.R. 
§ 4.71a, DC 5293 (1998).  

Under DC 5294, "Sacro-iliac injury and weakness," as well 
as DC 5295, "Lumbosacral strain," a 10 percent evaluation 
is warranted with characteristic pain on motion, and a 20 
percent evaluation is warranted where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present, if there is also abnormal 
mobility on forced motion.  See 38 C.F.R. § 4.71a, DC's 5294 
and 5295 (1998).

The veteran is currently receiving a 10 percent disability 
rating under DC's 5285-5292 for sacral fracture with 
arthritis of the lumbosacral spine.  In reviewing the 
evidence of record, we note that the fracture of the sacrum 
is no longer evident on X-ray and there appear to be no 
discernable residuals associated singularly with this old 
trauma.  Thus, our attention will focus on the medical 
findings and the veteran's complaints with respect to his 
lumbosacral spine.

In consideration of DC 5292, an evaluation of 20 percent is 
warranted if there is shown moderate limitation of motion of 
the lumbar spine.  On VA examination in January 1999, the 
veteran complained of intermittent pain and stiffness in his 
back, which affected him three times a week and which he 
reported had grown worse.  Clinical evaluation of the lumbar 
spine revealed no paraspinal muscle spasm, but diffuse lumbar 
tenderness from L2 to S1.  Range of motion was flexion to 90 
degrees and extension to 30 degrees, with any extension 
beyond 30 degrees causing sharp pain.  Lateral flexion to 
either the right or left was to 30 degrees, and lateral 
rotation to either the right or left was to 45 degrees.  

Based upon the foregoing, we find that, other than some 
limitation of motion with pain beyond 30 degrees of 
extension, the veteran demonstrated an otherwise pain-free 
normal range of motion with respect to his lumbosacral spine, 
and therefore does not warrant an increased rating to 20 
percent for moderate limitation of motion under DC 5292.  In 
this regard, we note that no medical examiner has opined that 
the veteran's low back has a moderate or severe limitation of 
range of motion, nor are the medical records supportive of 
such a conclusion.  In view of this fact, the Board logically 
concludes the veteran has also not shown severe limitation of 
motion so as to warrant a 30 percent evaluation.  

In addition, the Board has also considered the veteran's 
disability under DC 5293.  While we are cognizant of Dr. 
Pelicci's findings with respect to the veteran's lumbar disc 
abnormalities and associated nerve deterioration, as well as 
the possible future physical disabilities that could arise 
from this condition, the current evidence of record on VA 
examination did not reflect symptomatology that would allow 
for an increased rating.  As noted above, range of motion of 
the lumbar spine was essentially normal, deep tendon reflexes 
were intact, there were no sensory disturbances or muscle 
spasms, no bowel or bladder incontinence, and normal muscle 
bulk with a grade of five.  Furthermore, the veteran reported 
that his back pain did not radiate beyond the lumbar area.  
Thus, we find that an increased rating, to 20 percent, for 
moderate intervertebral disc syndrome with recurring attacks 
is not warranted.  In view of this fact, the Board also 
concludes that the evidence of record does not demonstrate 
severe or pronounced intervertebral disc syndrome, to warrant 
an increase to 40 percent or 60 percent, respectively, under 
this Code.   

Furthermore, a higher evaluation of the veteran's disability 
under DC's 5294 and 5295 is also not appropriate, since the 
evidence of record does not demonstrate the presence of 
muscle spasm on extreme forward bending and/or loss of 
lateral spine motion in a standing position, as is required 
for a 20 percent evaluation.  The evidence also does not 
reflect severe lumbosacral strain with a listing of the whole 
spine to the opposite side, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, as is required for a 40 percent evaluation.  

The Board has also considered whether a higher evaluation is 
in order based on a greater limitation of motion due to pain 
on use, including during flare-ups.  See DeLuca v. Brown, 
supra.  During the veteran's January 1999 VA examination, the 
examiner noted that the veteran appeared more bothered by 
neck pain than his low back pain.  He also noted the 
veteran's lack of complaints as to swelling, heat, redness, 
bladder or bowel involvement, motor incoordination, easy 
fatigability, or loss of endurance with respect to the 
lumbosacral spine.  Furthermore, with respect to DeLuca, we 
have noted the veteran's subjective statements, concerning 
his disability, and his assertions that he experiences 
exacerbation of pain in his low back affecting his daily 
activities.  

We have evaluated this case in view of the extensive 
discussion of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca 
decision, as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned based upon the worst possible symptoms found or 
described in an extensive medical record.  As noted above, 
the higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  In view of the evidentiary 
record before us, in particular the findings on VA 
examination, and the additional pain associated with the 
cervical and dorsal aspects of the veteran's spine, it is the 
Board's judgment that the currently assigned 10 percent 
rating best reflects the veteran's service-connected sacral 
fracture with arthritis of the lumbosacral spine.  

In addition, the Board has also considered whether 38 C.F.R. 
§ 3.321(b)(1) might provide for an increased rating on an 
extraschedular basis.  That regulation provides that, in 
exceptional cases where schedular evaluations are found to be 
inadequate, "an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities" may be 
assigned.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

Although the Court of Appeals for Veterans Claims has held 
that the Board lacks jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
see Floyd v. Brown, 9 Vet.App. 88 (1996), the Board is still 
obligated to seek out all issues that are reasonably raised 
in the record before us.  We find that the facts of this case 
do not indicate that the currently assigned schedular 
evaluation is inadequate.  As discussed above, there is a 
higher schedular evaluation available for the service-
connected sacral fracture with arthritis of the lumbosacral 
spine, but the manifestations required for the assignment of 
such a rating have not been demonstrated.  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case. The veteran has not required frequent 
hospitalization for his disorder, nor is it shown that it 
markedly interferes with employment beyond the degree 
anticipated by the schedular rating.



The Board therefore concludes that the impairment resulting 
from the service-connected sacral fracture with arthritis of 
the lumbosacral spine is adequately compensated by the 10 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

Entitlement to an increased rating for residuals of a sacral 
fracture, with arthritis of the lumbosacral spine, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

